UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6553



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARL A. EUBANKS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-97-110, CA-00-3645-2-18)


Submitted:   July 12, 2001                 Decided:   July 20, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carl A. Eubanks, Appellant Pro Se. Bruce Howe Hendricks, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl A. Eubanks seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s order

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Eubanks, Nos. CR-97-110; CA-

00-3645-2-18 (D.S.C. Mar. 15, 2001).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




                                 2